DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of 
(i-a) administration QID one day prior to exposure followed by administration BID after exposure (claim 2);
(ii-a) administering reproxalap prior to exposure to conditions that initiate dry eye disease or symptoms and further assessing effectiveness; Schirmer’s test as the assessment;
(iii-a) reproxalap and sulfobutylether-β-cyclodextrin (SBE-β-CD); reproxalap:SBE-β-CD is about 1:3 mol:mol;
(iv) improvement in tear quantity (claim 7);
in the reply filed on 9/20/2022 is acknowledged.
Claims 3-6, 9-11, 16, 18, 20-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/20/2022.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7-8, 12-15, 17, 19 is/are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Clark et al. (WO 2020/068986 A1; 2020 April 2; priority 2019, 2018).
Clark teaches a reproxalap ophthalmic solution and methods of using the same for treating dry eye disease (abstract).  In some embodiments, an ophthalmic solution of the invention is topically administered more frequently per day in an initiation phase and an exacerbation phase than in a maintenance phase [0089].  The exacerbation phase is construed as exposure to conditions that initiate dry eye disease or its symptoms.  This initiation phase demonstrates administration prior to an expected or certain exposure, and the maintenance phase demonstrates administration subsequent to the exposure.  Regarding the therapeutically effective amount, this is taught [0009].
Regarding the elected QID initiation phase, and BID administration after exposure required by claim 2, four times a day administration of amounts that include 0.25% reproxalap in an initiation phase followed by, inter alia, two times a day in the maintenance phase [0094]; regarding the one day prior to expected or certain exposure, the method of the invention can achieve an onset of effect in about, inter alia, one day [0104]. 
Improvement in tear quantity is demonstrated via Applicant elected Schirmer’s test [0015], [0022], (Figure 5), reading on claim 7.  
Regarding the threshold of improvement at least 10 mm required by claim 8, the mm level is not explicitly reported.  Since the same method required by claims 1 and 7 is taught, the outcome is characteristic of the same method.
See MPEP 2112.02 (II): when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).
Regarding the elected cyclodextrin (SBECD, sulfobutylether-β-cyclodextrin, per [0048]), amounts of claims and ratio of reproxalap:cyclodextrin, required by claims 12-15, 17, Clark teaches in some embodiments, the ophthalmic solution comprises about 0.25% w/v reproxalap and about 7% w/v of a cyclodextrin excipient such as SBECD; in some embodiments the ratio of API to SBECD is about a mole of API per 3 moles SBECD [0054], anticipating each of claims 12-15 & 17.
Regarding claim 19, pH range of 7.1 to 7.5 and 7.3 are taught [0058].
Thus, the claims are anticipated by Clark.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/           Primary Examiner, Art Unit 1611